       Case 1:19-cv-05659-AJN Document 1 Filed 06/18/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

VALERIE STEELE, On Behalf of Her Infant Son, J.S.

                                                             Plaintiff,     COMPLAINT AND
                                                                            JURY DEMAND
                              -against-
                                                                            Docket No.
SUCCESS ACADEMY CHARTER SCHOOLS, INC.;
SUCCESS ACADEMY CHARTER SCHOOL HELL’S
                                                                            ECF CASE
KITCHEN; SUCCESS ACADEMY BOARD OF
TRUSTEES SAMUEL A. COLE, BRYAN BINDER,
SCOTT FRIEDMAN, GREGORY SAWERS, EDWIN
CESPEDES, DERRELL BRADFORD, BRIAN LEVINE,
SULEMAN LUNAT, JARETT POSNER, LORENZO
SMITH III, and ANDREW D. STONE; CHIEF
EXECUTIVE OFFICER EVA MOSKOWITZ; MICHAEL
LAFRANCIS; JOHN DOE ##1-4,

                                                         Defendants.

----------------------------------------------------------------------- X



                                 PRELIMINARY STATEMENT

1.      As a charter school network that receives state and public funding, Success

Academy Charter Schools (“Success Network” or “the Network”) must allow children

with special needs to attend its schools. Success Network states on its website that

admission is open to all New York State Children, “including those with special needs

and English Language Learners”, as they must by law.

2.      Once admitted, however, children with disabilities and special needs and their

parents get singled out for harassment and discrimination.

3.      After the investigation of complaints made against the Success Network, the State

Department of Education (“SDOE”) found that Success Academy fails to meet legal


                                                    1
      Case 1:19-cv-05659-AJN Document 1 Filed 06/18/19 Page 2 of 11



requirements designed to serve and protect the interests of children with disabilities.

Notably, the SDOE found that Success Academy had simply refused legal orders

requiring that a student “stay put” at the school, and removed or refused to allow the

return of the student in direct contravention of law. See Exhibit A.

4.     Moreover, as a pattern and practice the Network retaliates against whistleblower

parents by releasing confidential information about their children in violation of the

Families Education Rights and Privacy Act (“FERPA”). The United States Department

of Education ruled that the Network had a pattern and practice of violating FERPA. See

Exhibit B.

                             JURISDICTION AND VENUE

5.     This action is brought pursuant to 28 USC §1331, Section 504 of the Rehabilitation

Act of 1973 (29 U.S.C. § 794a) and 42 USC §§1983 and 1988. Supplemental jurisdiction

is asserted over claims under state and local laws.

6.     Venue is laid within the United States District Court for the Southern District of

New York in that a substantial part of the events giving rise to the claim occurred within

the boundaries of the Eastern District of New York.

                                        PARTIES

7.     Valerie Steele is a resident of Manhattan in the City and State of New York. She

is the Mother and Legal Guardian of J.S.

8.     Plaintiff J.S. was at all times here relevant a student at Success Academy Hell’s

Kitchen (“SA-HK”). He is a resident of Manhattan in the City and State of New York.

J.S. is and at all times here relevant diagnosed with Attention Deficit/Hyperactivity

Disorder (“ADHD”).



                                              2
        Case 1:19-cv-05659-AJN Document 1 Filed 06/18/19 Page 3 of 11



9.       Defendant Success Academy Charter Schools, Inc. (“Success Academy”) is a

non-profit corporation organized under the laws of the State of Delaware. Success

Academy’s headquarters are located in New York, New York. Success Academy

administers 47 schools in the City of New York. It received direct funding from the

federal government and the State of New York, and resources from the City of New

York.

10.      Defendant Success Academy Hell’s Kitchen (“SA-HK”) is a charter school

located in the Hell’s Kitchen neighborhood of Manhattan and is wholly controlled and

operated by Success Academy.

11.      Defendant Michael LaFrancis was at all times here relevant an employee of

Success Academy and the principal of SA-HK.

12.      Defendant Board of Trustees Samuel A. Cole, Bryan Binder, Scott Friedman,

Gregory R. Sawers, Edwin Cespedes, Derrell Bradford, Brian Levine Suleman Lunat,

Jarrett Posner, Lorenzo Smith III and Andrew Stone (collectively “the Board of

Trustees”) were members of the Success Academy Board of Trustees. Under N.Y.

Education Law § 2853(f), the Board of Trustees has final policy making authority for

Success Academy and its schools within the network.

13.      Defendant Eva Moskowitz is the Chief Executive Officer of Success Academy

and has decision making authority for Success Academy.

14.      All defendants acted under color of state laws and within the scope of their

employment.




                                              3
      Case 1:19-cv-05659-AJN Document 1 Filed 06/18/19 Page 4 of 11



                               FACTUAL ALLEGATIONS


15.     Success Academy schools are public charter schools. As such, like public schools

they are required to admit students regardless of their disability.

16.     Unfortunately, Success Academy has a track record of targeting students for

removal from their schools based on disabilities and other measures.

17.     In third grade, while attending Success Academy, Hell’s Kitchen, J.S. was

diagnosed with Attention Deficit/Hyperactivity Disorder. He received psychiatric

treatment to help him with the condition. J.S.’s ADHD substantially limits one or more

of major life activities, in his case, his ability to learn and concentrate.

18.     SA-HK and Principal Michael LaFrancis was aware of his disability but would

not accommodate his disability consistent with federal law. To the contrary, SA-HK

instead engaged in a sustained campaign to harass J.S. and his parents with the purpose of

driving J.S. out of the school because of his disability.

19.     SA-HK and LaFrancis would repeatedly give J.S. “consequences” when he

fidgeted, a clear and obvious symptom of ADHD. The “consequences” only served to

exacerbate his condition and were given with the intention of discriminating against J.S.

and driving him out of the School. On several occasions, the consequences given to J.S.

was to prevent him from attending recess, which causes extreme suffering to a child with

ADHD and only serves to exacerbate his symptoms, cuasing him greater learning

difficulty.

20.     He was suspended from the school on numerous occasions for minor conduct

related to his disability, causing J.S. to miss out on learning and his parents to miss work.

Some suspensions were for four days, causing great stress on the family and of course


                                                4
      Case 1:19-cv-05659-AJN Document 1 Filed 06/18/19 Page 5 of 11



causing J.S. to miss out on educational opportunity. The intention of these suspensions

was to discriminate against J.S. and drive him out of the school.

21.    On one occasion when J.S. was being given “consequences” at the school –

specifically preventing him from attending a classroom party -- Valerie Steele was called

and told that he was “hiding behind a door” and “they could not get him out.” They

added, causing enormous alarm, that he was “stapling himself.” They told her they

needed to come pick him up.

22.    Ms. Steele raced to the school. When she arrived, she observed her son sitting in

a corner surrounded by two NYPD precinct officers, two school security officers, the

defendant principal of the school and a teacher. He was not “stapling himself”. Rather,

he had a single staple that he was picking a nail with.

23.    The police officer asked if he needed to take J.S. with him to the precinct. Ms.

Steele said no and while leaving with her son Principal LaFrancis tried to stop her and

demanded that she sign some kind of release form.

24.    Approximately one month later, SA-HK called Ms. Steele claiming that her son

was “banging his head against the wall”. She told the person from SA-HK that her

husband would go to get him and would be there shortly. SA-HK nevertheless called 911

and an ambulance arrived at the school for J.S.

25.    When the husband arrived the ambulance had already left for the hospital with

J.S. There were no visible injuries on J.S. and had no need for any treatment. The EMTs

on the scene did not treat J.S. and his father brought him home. The ambulance company

did invoice the Steeles for $800, however due to the school’s punitive and discriminatory

purpose in calling an ambulance.



                                              5
        Case 1:19-cv-05659-AJN Document 1 Filed 06/18/19 Page 6 of 11



26.      Approximately another month later, Principal LaFrancis of SA-HK called Ms.

Steele saying that he was “crawling on the floor” and that he “picked up a desk.” He

further noted that he was going to call an ambulance to come get J.S. She asked that he

not call an ambulance and that she would come right away to the school.

27.      J.S. was nevertheless picked up by an ambulance, at some point handcuffed, and

transported to Mt. Sinai Hospital’s psychiatric unit. Ms. Steele arrived at the hospital and

she tried to take J.S. home since he was not injured and had no need for treatment.

Instead she was stopped by hospital security and J.S. and his mother were placed in a

locked room for two hours until J.S. was seen by a psychiatrist.

28.      When the psychiatrist learned he was transported from Success Academy, she

stated “we get quite a few of these from Success Academy.” The psychiatrist asked a

few generic questions like “how was school”, did not ask anything about the incident, and

released J.S. immediately. It was clear J.S. had no need to be detained in a hospital.

29.      On another school day, J.S. was playing in the playground and by accident hit his

head against the monkey bars, causing a bloody gash to open on his head. In this

instance, the school did not call an ambulance or any outside agency, preferring to keep it

quiet. When Ms. Steele arrived at the school J.S. was sitting in a chair bleeding heavily.

Ms. Steele to J.S. to get medical attention and he received staples to his head to close the

gash.

30.      Ultimately, Principal LaFrancis, SA-HK and the Success Academy Network’

campaign of harassment and discrimination achieved its goal. Ms. Steele removed J.S.

from the school to another non-charter public school, where he ultimately received the

educational and behavioral attention he needed.



                                              6
        Case 1:19-cv-05659-AJN Document 1 Filed 06/18/19 Page 7 of 11



                                        DAMAGES

31.      As a direct and proximate result of the acts of defendants, plaintiff suffered the

following injuries and damages:

           a. Severe Emotional Distress;

           b. Loss of educational opportunity;

           c. Medical expenses;

           d. Attorneys’ fees and costs.


           FIRST CAUSE OF ACTION – DISCRIMINATION AGAINST J.S.
      (42 USC § 1983 – Violation of § 504 by Discriminating Against J.S. as to Success
                        Network, SA-HK and Michael LaFrancis)

32.      The above paragraphs are here incorporated by reference.

33.      J.S. is diagnosed with ADHD, disabilities that substantially limits one or more

major life activities. He is therefore an “individual with a disability” under §504 of the

Rehabilitation Act of 1973.

34.      J.S. is “otherwise qualified” to attend a school within the Success Network,

including SA-HK, within the meaning of §504 of the Rehabilitation Act of 1973.

35.      He has been “excluded from benefits” solely due to his disability within the

meaning of §504 of the Rehabilitation Act of 1973.

36.      Success Network and SA-HK each receive federal funding, making them subject

to §504 of the Rehabilitation Act of 1973.

37.      Defendants Success Network, SA-HK and Michael LaFrancis failed to make

reasonable accommodations for J.S. and discriminated against him as described in the

factual allegations above.

38.      The defendants’ willful and intentional discriminatory acts taken against J.S. and


                                              7
      Case 1:19-cv-05659-AJN Document 1 Filed 06/18/19 Page 8 of 11



his mother violates §504 of the Rehabilitation Act of 1973.

39.     Plaintiff was injured as a result of defendants’ wrongful acts.

SECOND CAUSE OF ACTION—MUNICIPAL AND SUPERVISORY LIABILITY
  (42 U.S.C. § 1983- Municipal and Supervisory Liability as to Success Network, the
                      Board of Trustees, and Eva Moskowitz)


40.     The above paragraphs are here incorporated by reference.

41.     Pursuant to N.Y. Education Law § 2853(f), the Board of Trustees of a Charter

School has final policy making authority for the charter schools under its jurisdiction.

42.     Under the above referenced law, the Board of Trustees of a Charter School can

also delegate certain decision making authority to employees. Upon information and

belief, the Success Academy Board of Trustees delegates certain decision making

authority to CEO Eva Moskowitz.

43.     The allegations of illegal treatment of students with disabilities is well known to

all the Board of Trustees, CEO Eva Moskowitz, and Success Academy. In 2015, New

York City Schools Chancellor Carmen Farina explained that comparing a non-charter

public school to a Success Academy school in test scores was comparing apples to

oranges because we keep all our kids from the day they walk into the building.”1

44.     The 2014-2015 Success Academy Family Handbook, which is introduced by

CEO Eva Moskowitz, explains its “zero tolerance approach” when it comes to discipline.

In a Complaint filed with the United States Department of Education Office of Civil

Rights, 14 complainants with disabilities who were Success Academy students, joined by

the Public Advocate of the City of New York and the Chair of the Committee on



1
 https://www.nytimes.com/2015/04/07/nyregion/at-success-academy-charter-schools-polarizing-methods-
and-superior-results.html

                                                 8
      Case 1:19-cv-05659-AJN Document 1 Filed 06/18/19 Page 9 of 11



Education of the Council of the City of New York, alleged that the inflexible zero

tolerance approach amounts to discrimination against children with disabilities. The rigid

rules and the practice of “counseling out” students with disabilities from the Success

Academy network amounted to discrimination.2 The Office of Civil Rights vowed to

investigate.3

45.     Defendants further are aware and established a policy of ignoring lawful orders of

impartial hearing officers to reinstate students with disabilities who had been suspended

from school. During the 2017-2018 school year, in house lawyers for Success Academy

directed parents that their children who were ordered back to school were still suspended

and were prohibited from school. This was clearly Success Academy policy.

46.     The allegations made in the preceding paragraphs, among others involving the

mistreatment of students with disabilities, were the subject of a complaint filed with the

State Education Department. All the allegations were substantiated.

47.     The named defendants knew and in fact established a policy and practice that

students with disabilities were discriminated against by not making reasonable

accommodations for them, that they were suspended repeatedly in violation of law, were

pushed out of the school through harassment. Nevertheless, they failed and continue to

fail to take corrective actions to stop the discrimination in their schools.

48.     Furthermore, when the parents of children with disabilities blow the whistle on

the treatment of their children at Success Academy Schools, The Network and its




2
  The Complaint can be found here:
https://images.law.com/contrib/content/uploads/documents/389/39711/a_and_parent_of_a_et_al._1-20-
16.pdf
3
  https://www.nydailynews.com/new-york/education/nyc-charter-school-probed-alleged-bias-disabled-kids-
article-1.2634057

                                                  9
      Case 1:19-cv-05659-AJN Document 1 Filed 06/18/19 Page 10 of 11



employees retaliate by releasing private, protected information of the children in violation

of FERPA.

49.    FERPA requires educational institutions such as the Success Network to protect

the privacy of students. It prohibits them from having a pattern or practice of releasing

such information.

50.    Yet, the Success Network flouts FERPA by having adopted a pattern and/or

practice of disclosing such information. After a parent spoke to a reporter from the PBS

NewsHour about her child’s negative experience at Success Academy, the Network

released private and protected information not only to the reporter on the story, they

published the information about the child on their own web site. Incredibly, defendant

Moskowitz again disclosed information about the child -- procured in her position as an

official of the Success Network -- in her memoir published by HarperCollins.

51.    In defending the complaint made to the U.S. Department of Education about the

release of the child’s information, the Success Network argued that since a parent had

made “false accusations” against the Success Network and “defamed” it on the PBS

News Hour, they in turn were entitled to release private information about the former

student otherwise protected by FERPA.

52.    This ridiculous and toxic legal argument was rejected by the Department of

Education, and they were adjudged to have violated FERPA.

53.    Such retaliatory disclosures serve to cover-up the wrong-doings of the Success

Network against children with disabilities and enable its teachers, administrators and

employees to engage in such unlawful conduct.

54.    The above described policies and customs and failures to train, supervise, or



                                             10
       Case 1:19-cv-05659-AJN Document 1 Filed 06/18/19 Page 11 of 11



discipline demonstrated willful deliberate indifference on the part of these policymaking

defendants and were the cause of the violations of Plaintiff’s damages and are liable to

plaintiff under §1983.

55.      Plaintiff was injured as a result of defendants’ willful, intentional deliberate

indifference.

      WHEREFORE, Plaintiff demands judgment against the Defendants in favor of

Plaintiff in an amount to be determined for each of Plaintiff’s causes of action and

granting such other and further relief as this Court deems just and proper

 DATED:           June 12, 2019
                  New York, New York                      Respectfully yours,

                                                          S/ Leo Glickman
 TO:      Defendants
                                                          By: Leo Glickman
                                                          Stoll, Glickman & Bellina, LLP
                                                          Attorneys for Plaintiff
 CC: Frank E. Miller Jr.                                  5030 Broadway, Ste. 652
 Student Privacy Policy Office                            New York, NY 10034
 U.S. Department of Education                             (718) 852-3710
 400 Maryland Avenue, SW                                  (718) 852-3586
 Washington, D.C. 20202 – 8520                            lglickman@stollglickman.com




                                               11
